254 F.2d 470
117 U.S.P.Q. 110
HELENE CURTIS INDUSTRIES, Inc., and Helene Curtis Sales,Inc., Plaintiffs, C. V. Layden, doing business asSouth-western Beauty Products Company,Plaintiff-Intervener,v.SALES AFFILIATES, Inc., Defendant.The GILLETTE COMPANY, Plaintiff, Skillern & Sons, Inc., andWalgreen Drug Company of Texas, Plaintiffs-Interveners,v.SALES AFFILIATES, Inc., Defendant.SALES AFFILIATES, Inc., Plaintiff, The Procter & GambleCompany, Involuntary Plaintiff,v.C. V. LAYDEN, doing business as South-western BeautyProducts Company, Defendant.SALES AFFILIATES, Inc., Plaintiff, The Procter & GambleCompany, Involuntary Plaintiff,v.SKILLERN & SONS, Inc., and Walgreen Drug Company of Texas,and The Gillette Company, Defendants.
Nos. 24524-24527.
United States Court of Appeals Second Circuit.
March 19, 1958.

Cravath, Swaine & Moore, New York City (Bruce Bromley, New York City, of counsel), for plaintiffs.
Halpin, Keogh & St. John, New York City (Eugene J. Keogh, New York City, of counsel), for Sales Affiliates, Inc.
Kenyon & Kenyon, New York City (Theodore S. Kenyon, New York City, of counsel), for Helene Curtis Industries, Inc., et al.
Henry B. Ashton, New York City (Edgar H. Kent and Rynn Berry, New York City, of counsel), for The Gillette Co.
Hawkins Delafield & Wood, New York City (Clarence Fried, New York City, of counsel), for Skillern & Sons, Inc., et al.
HINCKS and LUMBARD, Circuit Judges.


1
The motion to recall the mandate and clarify the opinion and judgment is denied, the moving party to pay the costs of printing the plaintiffs' brief.  There is no merit whatsoever to the contention of the defendant Sales Affiliates, Inc. Judge Kaufman, D.C., 159 F. Supp. 582, has correctly interpreted our opinion and it needs no clarification.  This is the second such motion to delay the proceedings.  It is desirable that the District Court proceed forthwith in accordance with our opinion, 247 F.2d 940, filed on September 5, 1957.